Citation Nr: 9907598	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-48 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  The propriety of the initial evaluation assigned for the 
veteran's service-connected PTSD.

2.  Entitlement to an increased rating for iritis with 
corneal opacity and ulcer of the left eye, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO rating action of February 1996 which, in 
pertinent part, denied the veteran's claim for service 
connection for PTSD and denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected left 
eye iritis with corneal opacity and ulcer.   Following an 
March 1997 RO decision granting service connection with a 10 
percent rating for PTSD, the veteran has appealed for a 
higher rating.

The file contains transcripts of the veteran's November 1996 
RO hearing and the veteran's September 1998 hearing before a 
member of the Board at the RO in New York, New York. 

The Board notes that while the veteran perfected an appeal 
regarding the issue of an increased rating for a mustard gas 
burn scar, he withdrew that claim during his September 1998 
hearing.     

The Board also notes that the issue of a total disability 
rating for individual unemployability was raised by the 
veteran's service representative in a July 1997 statement.  
As this issue has not been addressed by the agency of 
original jurisdiction, it is referred to the RO for action 
deemed appropriate.


REMAND

The veteran and his representative contend that disability 
due to the veteran's PTSD and his left eye disorder are each 
more severe than the current 10 percent  ratings imply.  They 
also assert that the veteran is entitled to new examinations 
under 38 C.F.R. § 3.326, in order to ascertain the true 
extent and severity of his service-connected disorders.

The Board finds the veteran's claims for increased 
compensation benefits are well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).   


A.  Entitlement to a rating in excess of 10 percent for PTSD.

On his December 1996 VA PTSD examination, it was noted that 
the veteran appeared slightly tense and somewhat depressed.  
His speech was noted to be logical and coherent.  The 
examiner reported that the veteran was constantly nervous 
with spells of panic and depression.  Under "diagnosis" the 
examiner reported that the veteran may have worsened somewhat 
with his PTSD.  He further noted that the veteran was 80 
years old, that he was not employable, and that his  
psychiatric incapacity was moderate.

Since the last VA examination, it has been asserted that the 
symptoms of the veteran's PTSD have become worse.  In a July 
1997 statement, the veteran's service representative asserted 
that the veteran's service-connected psychiatric impairment 
steadily deteriorated to the point where it warrants at least 
a 70 percent rating for PTSD.  During his September 1998 
hearing, the veteran reported that his PTSD caused memory 
loss, sleep problems, depression, suspiciousness, and 
irritability.  He also noted that his psychiatric disorder 
made it difficult for him to accomplish tasks at home.

In light of the complaints of increased symptomatology and 
the length of time since the veteran's last VA examination, a 
new VA examination should be scheduled to assess the severity 
of the veteran's service-connected PTSD.  Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994).

The Board notes that there may be additional medical evidence 
available that is not already on file.  Noted in this regard 
is the absence of any clinical record of psychiatric 
treatment since May 1997.  Copies of any records of ongoing 
treatment for symptoms of the veteran's service-connected 
PTSD should be obtained and associated with the claims file 
before the veteran undergoes further examination.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In Fenderson v. West, No. 96-947 (U.S. Vet App. Jan. 20, 
1999), the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  The RO has 
not considered whether staged ratings are appropriate in this 
case and should do so.


B.  Entitlement to an increased rating for service-connected 
iritis with corneal opacity and ulcer of the left eye, 
currently rated as 10 percent disabling.

In approximately April 1998, records of VA outpatient 
treatment for eye problems spanning a period from July 1997 
to February 1998 were added to the claims file.  A review of 
the file does not show that the RO has considered the 
veteran's claim for an increased rating in light of this 
newly submitted evidence.  Unless the appellant waives this 
procedural right, any additional evidence must be referred to 
the RO for review and preparation of a supplemental statement 
of the case.  38 C.F.R. §§ 19.37, 20.1304(c) (1998).  While 
the veteran submitted additional evidence during his 
September 1998 hearing for which he has asserted a desire to 
waive review by the agency of original jurisdiction, there is 
no indication that he wanted to waive such consideration 
regarding his VA outpatient treatment records.  Since the 
veteran has not specifically indicated that he has waived 
initial consideration of this evidence by the RO, the issue 
must be remanded for consideration by the agency of original 
jurisdiction.

The Board notes that records on file reveal that veteran has 
had frequent treatment for eye problems in the two years 
since his last VA eye examination in December 1996.  As these 
records indicate that the veteran's service-connected eye 
disorder may have resulted in additional problems including 
severe loss of vision and residuals of a recent corneal 
surgery, a new VA examination should be scheduled.  Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994)

The Board finds that the issues of the evaluation for the 
veteran's service-connected PTSD and an increased rating for 
iritis with corneal opacity and ulcer of the left eye must be 
remanded to the RO for further development of the evidence 
and to insure that the veteran's due process rights are not 
violated.  Consequently, this matter is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for psychiatric problems 
since May 1997 or left eye problems since 
1998.  When the veteran responds and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to submit copies of 
all medical records documenting their 
treatment which are not already in the 
claims folder.  All records obtained 
should be associated with the claims 
folder. 

2. With the additional information on 
file, the veteran should be scheduled for 
a VA psychiatric examination in order to 
determine the severity of his PTSD.  The 
severity of disability due to PTSD should 
be identified and evaluated separate from 
any disability due to the veteran's 
other, nonservice-connected psychiatric 
disorders.  In connection with the 
evaluation of the veteran, the examiner 
should carefully review the claims 
folder.  All indicated tests must be 
conducted and the findings of the 
examiner must address the presence or 
absence of the manifestations described 
in both the current and the previous 
rating criteria with respect to 
impairment due to PTSD.  The examiner 
should comment on whether PTSD is 
currently a viable diagnosis and/or 
whether symptomatology from this disorder 
are manifestations of any other 
psychiatric diagnosis rendered.  Reasons 
for any conclusions reached should be set 
forth.  The examiner should also provide 
an opinion on the degree of social and 
industrial impairment due to the service-
connected PTSD.  The examiner should 
assign a numerical code on the GAF Scale, 
provided in the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, based upon 
the severity of the veteran's service-
connected psychiatric disorder(s).  It is 
imperative that the examiner include a 
definition of the numerical code 
assigned, and that 
he/she estimate the percentage of 
disability due to PTSD.  

3.  The RO should also arrange for the 
veteran to be accorded a VA 
ophthalmologic examination to determine 
the nature, extent and etiology of any 
disability due to his service-connected 
iritis with corneal opacity and ulcer of 
the left eye.  Specifically, the examiner 
should be asked to review the evidence of 
record and determine whether or not the 
veteran has impairment to his visual 
acuity or field loss, pain, rest-
requirements, or episodic incapacity due 
to this disorder.  All symptoms which are 
reasonably attributable to his service-
connected left eye disorder should be set 
forth.  The examination report should be 
in a legible form and reflect review of 
pertinent material in the claims folder.  
The examiner should integrate any 
previous findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's left eye 
problem.  The report of examination 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished and all results, including 
grid measurements of any visual field 
loss with interpretation of the findings 
so as to permit the application of 
Diagnostic Code 6080, should be added to 
the file.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims with 
consideration of any evidence submitted 
since the June 1997 supplemental 
statement of the case.  The RO should 
consider whether staged ratings are 
appropriate for PTSD, in accordance with 
the decision of the Court discussed 
above.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable law and regulations, 
including amendments to 38 C.F.R. 
§ 4.132.  The supplemental statement of 
the case should contain a discussion of 
the reasoning employed to determine the 
most favorable rating criteria.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


